Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/485,038 and preliminary amendment filed on 09/25/16.  Claims 10-18 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication of CN10481266A (08/26/2015 including English version, pages 1-10).
Note that Examiner has mapped the claim limitations according with English version of CN10481266A and Drawing with CN10481266A Chinese version).
As to claim 10, CN10481266A shows a battery device (Fig. 1-10), comprising: a battery cell unit (Fig. 2, battery unit 38a); and at least one inductive charging unit for 
As to claim 11, CN10481266A shows, wherein the base winding is electrically connected in series to the at least one secondary winding (Fig. 5, 6).
As to claim 12, CN10481266A shows wherein the at least one secondary winding is swivel-able relative to the base winding (Fig. 9, 10, rotating freedom).
As to claim 13, CN10481266A shows wherein to enlarge a charging surface of the inductive charging coil, the at least one secondary winding is swivel-able into a plane including the base winding (Fig. 9, 10, when rotating that making a charging surface larger).
As to claim 14, CN10481266A shows wherein the base winding and/or the at least one secondary winding is mounted at least partially on a flexible substrate (page 3, the core unit may be a composite component made of host or substrate material).
As to claim 15, CN10481266A shows a housing unit; wherein the base winding and/or the at least one secondary winding is embedded at least partially in a wall of the housing unit (Fig. 2, housing unit 84a).
As to claim 16, CN10481266A shows wherein the inductive charging coil includes a plurality of secondary windings, which are situated at a circumference of the base winding (Fig. 2, secondary windings 12a at a circumference of the base winding).
As to claim 17, CN10481266A shows wherein the inductive charging coil includes three secondary windings, which are each situated at a circumference of the base winding so as to be offset by essentially at least 1200 (page 2, three main cross section).
As to claim 18, CN10481266A shows at least one battery device (Fig. 1-10), including: a battery cell unit (Fig. 2, battery unit 38a); and at least one inductive charging unit for charging the battery cell unit (Fig. 2, 4, 6, 12a, 12b, 12c), wherein the inductive charging unit includes at least one inductive charging coil having at least one base winding (Fig. 1), and wherein the inductive charging coil includes at least one secondary winding (Fig. 2, 4, 6, 12a, 12b, 12c), whose winding axis runs at least substantially perpendicularly to a winding axis of the base winding (Fig. 5, 6, page 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/Vuthe Siek/
Primary Examiner, Art Unit 2851